EXHIBIT 10.1

 

LOGO [g549070g75y97.jpg]

10350 Ormsby Park Place

Suite 300

Louisville, KY 40223

T 502.357-9000

F 502.357-9029

May 1, 2013

Kindred Healthcare, Inc.

Kindred Healthcare Operating, Inc.

680 South Fourth Street

Louisville, KY 40202-2612

 

  Re: Second Amended and Restated Master Lease Agreement Nos. 1, 2, 3 and 4,
each dated April 27, 2007 and each by and among Ventas Realty, Limited
Partnership, as lessor, and Kindred Healthcare, Inc. and Kindred Healthcare
Operating, Inc., as tenant (as heretofore amended by that certain letter
agreement dated May 23, 2012 (the “May 2012 Letter Agreement”), that certain
letter agreement dated January 29, 2013 (the “January 2013 Letter Agreement”)
and that certain letter agreement dated March 1, 2013 or otherwise amended or
modified, individually a “Master Lease” and collectively, the “Master Leases”)

Dear Ladies and Gentlemen:

Reference is made to the Master Leases. Capitalized terms that are used herein
and not otherwise defined shall have the same meanings herein as in the Master
Leases.

Pursuant to this letter and notwithstanding anything to the contrary in the
Master Leases, Lessor and Tenant hereby agree as follows:

 

  1.

With respect to each of the twelve (12) “Terminating Leased Properties” (as
defined in the May 2012 Letter Agreement) listed on Schedule A hereto (each, a
“Schedule A Property”), Tenant hereby elects to forego, or pursuant to the
January 2013 Letter Agreement has previously elected to forego, its rights under
the Master Leases (including Section 40.3 thereof and the provisions of Section
l(f) of the May 2012 Letter Agreement) to reimbursement of operating deficits,
and operating losses and expenses, during any Reimbursement Period that may
apply to such Schedule A Property, so that, for all purposes of the Master
Leases, if any Reimbursement Period is applicable to such Schedule A Property,
during such Reimbursement Period, (a) Tenant shall continue to be responsible
for payment of all costs and expenses of continuing to comply with the
applicable Master Lease as to such Schedule A Property and (b) the Base Rent
applicable to such Schedule A Property shall be payable in the manner set forth
in



--------------------------------------------------------------------------------

May 1, 2013

Kindred Healthcare, Inc.

Kindred Healthcare Operating, Inc.

Page 2

 

  Section 3.1 of the applicable Master Lease but with such Base Rent being
automatically reduced to one-half (1/2) of the amount thereof that was allocable
to such Schedule A Property as of April 30, 2013.

 

  2. With respect to each Schedule A Property, on account of Tenant’s elections
set forth in paragraph 1 above and in paragraph 1 of the January 2013 Letter
Agreement, the applicable reduced Base Rent for any applicable Reimbursement
Period is as set forth on Schedule A hereto.

 

  3. Except as set forth herein, the Master Leases shall remain in full force
and effect. In order to induce Lessor to enter into this letter, Tenant hereby
represents and warrants to Lessor that Tenant’s entry into this letter does not
require that any consent or approval first be obtained from any lender or other
third party. In order to induce Tenant to enter into this letter, Lessor hereby
represents and warrants to Tenant that Lessor’s entry into this letter does not
require that any consent or approval first be obtained from any lender or other
third party.

If you are in agreement with the foregoing matters, please execute and return to
the undersigned the enclosed copy of this letter.

 

Very truly yours,

VENTAS REALTY, LIMITED PARTNERSHIP,

a Delaware limited partnership

By:   Ventas, Inc., a Delaware corporation,   its general partner

 

  By:   /s/ T. Richard Riney     T. Richard Riney,    

Executive Vice President, Chief Administrative

Officer, General Counsel and Secretary

 

AGREED AND ACCEPTED:

KINDRED HEALTHCARE, INC.,

a Delaware corporation

By

 

/s/ Douglas L. Curnutte

Name: Douglas L. Curnutte

Its: Vice President—Facilities and Real Estate Development



--------------------------------------------------------------------------------

May 1, 2013

Kindred Healthcare, Inc.

Kindred Healthcare Operating, Inc.

Page 3

 

 

KINDRED HEALTHCARE OPERATING, INC.,

a Delaware corporation

By:

 

/s/ Douglas L. Curnutte

Name: Douglas L. Curnutte

Its: Vice President—Facilities and Real Estate Development



--------------------------------------------------------------------------------

May 1, 2013

Kindred Healthcare, Inc.

Kindred Healthcare Operating, Inc.

Page 4

 

JOINDER

For the avoidance of doubt and although it is not required to do so, the
undersigned, as the joint and several Lessor with Ventas Realty, Limited
Partnership under certain of the Master Leases (with respect to Facilities 4614
and 4619), hereby joins in this letter for the purpose of evidencing its consent
thereto, joinder therein and agreement to be bound thereby.

 

VENTAS, INC., a Delaware corporation By:   /s/ T. Richard Riney  

T. Richard Riney, Executive Vice President, Chief

Administrative Officer, General Counsel and Secretary



--------------------------------------------------------------------------------

SCHEDULE A

ML

  

Facility Number and Name

   State      Applicable Monthly Rate of  Base
Rent During Any Applicable
Reimbursement Period   ML3    514 Sachem Skilled Nursing & Rehabilitation Center
     MA       $ 46,042.24    ML1    582 Colony House Nursing and Rehabilitation
Center      MA       $ 62,084.10    ML3    544 Augusta Rehabilitation Center   
  ME       $ 29,250.36    ML2    545 Eastside Rehabilitation and Living Center
     ME       $ 14,208.51    ML4    546 Winship Green Nursing Center      ME   
   $ 21,000.26    ML3    547 Brewer Rehabilitation and Living Center      ME   
   $ 73,875.92    ML2    549 Kennebunk Nursing and Rehabilitation Center      ME
      $ 6,500.08    ML1    550 Norway Rehabilitation & Living Center      ME   
   $ 14,833.52    ML1    555 Brentwood Rehabilitation and Nursing Center      ME
      $ 11,708.48    ML3    506 Presentation Nursing & Rehabilitation Center   
  MA       $ 9,166.78    ML1    327 Laurel Ridge Rehabilitation and Nursing
Center      MA       $ 19,833.58    ML3    824 Specialty Healthcare &
Rehabilitation Center of Mobile      AL       $ 29,750.37            

 

 

     Total       $ 338,254.20   